COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EL PASO COUNTY,                                §               No. 08-16-00081-CV

                      Appellant,                §                 Appeal from the

 v.                                             §                346th District Court

 SUNLIGHT ENTERPRISES CO., INC.,                §             of El Paso County, Texas

                       Appellee.                §              (TC# 2014DCV3555)

                                             §
                                           ORDER

       Pending before the Court is a petition for permissive appeal filed by El Paso County. See

TEX.R.APP.P. 28.3. The petition is GRANTED. Pursuant to Rule 28.3(k), a notice of appeal is

deemed to have been filed by El Paso County on the date of this order and the appeal will be

governed by the rules applicable to accelerated appeals. El Paso County is directed to take all

necessary steps to cause the appellate record to be filed. See TEX.R.APP.P. 34.5, 34.6. The

clerk’s record and the reporter’s record, if any, are due to be filed no later than May 30, 2016.

The Clerk of the Court shall file a copy of this order with the trial court clerk. See TEX.R.APP.P.

28.3(k).

       IT IS SO ORDERED this 10th day of May, 2016.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.